Citation Nr: 1810045	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-48 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for depression, not otherwise specified (NOS) with anxiety, prior to October 22, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to May 2, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2017, the VA sent the Veteran a letter notifying him that the Veterans Law Judge (VLJ) who conducted his November 2011 Board hearing is no longer employed by the Board.  At that time, the Veteran was notified that he has the right to request another Board hearing, but he would have 30 days from the date of the letter to respond.  Moreover, once the 30 days have elapsed the Board will assume the Veteran does not want to be rescheduled for another Board hearing.  The Board notes that no response was received within the 30 day window; therefore the Board will assume that the Veteran would not like another Board hearing and will procced with deciding this matter on its merits.  

Subsequently, a November 2014 rating decision increased the Veteran's rating to 100 percent effective, October 22, 2014, the date of the Veteran's most recent VA examination.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In March 2014, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  




FINDINGS OF FACT

1.  Prior to May 2, 2011, the Veteran's depression NOS with anxiety was manifested by an occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not a total occupational and social impairment, or occupational and social impairment with deficiencies in most areas.

2.  From May 2, 2011 to October 22, 2014, the Veteran's depression NOS with anxiety was manifested by a total occupation and social impairment.  

3.  The Veteran is service-connected for depression, NOS with anxiety, evaluated as 50 percent disabling, prior to May 2, 2011.  

4.  The Veteran's service-connected depression does not render him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to May 2, 2011, the criteria for a disability rating in excess of 50 percent for depression NOS with anxiety have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2017).  

2.  From May 2, 2011 to October 22, 2014, the criteria for a disability rating of 100 percent for depression NOS with anxiety have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2017

3.  The criteria for entitlement to a TDIU have not been met. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This claim was most recently remanded by the Board in March 2014.  At that time, the RO was instructed as follows: (1) consider whether the Veteran is entitled to a TDIU based on impairment attributable to his service-connected depression NOS with anxiety, to include VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), (2) obtain updated VA medical records, (3) schedule the Veteran for a VA examination to determine the current severity of his service-connected depression NOS with anxiety, and (4) issue a Supplemental Statement of the Case (SSOC) if the claims remained denied.  

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the outstanding medical records were obtained and associated with the record.  The Veteran was scheduled for a VA examination to determine the severity of his service-connected depression.  The RO did provided the Veteran with VA-Form 21-8940 in October 2014, however the Veteran never returned the form, thus the Board will decide the claim of TDIU based on the evidence available.  The claim was subsequently readjudicated, and an SSOC was issued November 2014.  
	
As such, the Board finds that there has been substantial compliance with its March 2014 remand directives.  The Board will now review the merits of the Veteran's claims.  

2.  Increased Rating Claim

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.  

Under Diagnostic Codes 9434-9411 (major depressive disorder-PTSD), a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.   

The Veteran is currently rated at 50 percent disability rating for his depression, prior to October 22, 2014.  However, the Veteran contends that he is entitled to a higher disability rating for his service-connected disability.  

The Veteran was afforded a VA psychological disability examination in July 2009.  The Veteran reported that his depression was manifested by depressed mood, anxiety, rage, irritability, the inability to concentrate, and antisocial behavior.  The Veteran further provided that his depressed mood caused him to over eat, which attributed to his weight gain.  The Veteran also stated having suicidal thought, but no particular plan or intention.  The examiner noted that the Veteran reported fatigue, lack of motivation, and had no desire to participate in activities for fun or pleasure.  At that time, the Veteran denied any present problems with his job, and stated that he never been fired or quit due to a bad attitude.  Moreover, the Veteran provided that he was never reprimanded at work nor missed any time from work due to any emotional problems.  However, the examiner noted that the Veteran had been unemployed since October 2008.  The Veteran provided that he was fired from his last job due to lack of ability.  The Veteran reported having some friends that he is close to and plays cards regularly with three of those friends.  The Veteran noted that his memory has declined over the years and that he has difficulties thinking clearly and concentrating.  The examiner observed the Veteran to be casually and appropriately dressed.  During the examination, the Veteran was oriented in all three spheres, spoke in a clear and coherent manner, and was in a good reality contact.  The examiner noted that the Veteran did not suffer from any delusions or hallucinations.  The Veteran's judgment was adequately intact.  The examiner provided that the Veteran is competent to handle activities of daily living on a normal basis, the Veteran did admit, however, that he sometimes ignored grooming habits if he was particularly depressed, but is competent to do these things if he feels up to doing them.  The examiner provided a GAF score of 52, which is indicative of moderate degree of symptomology.  

The Veteran was provided with a VA psychological disability examination in May 2011.  The examiner noted that the Veteran's depression is manifested by the symptoms of anhedonia, depressed mood, sleep disturbance (sleeping during the day and the inability to sleep at night), poor concentration, and anxiety.  The Veteran expressed experiencing stress related to his health, interpersonal relationships, and financial concerns.  Furthermore, the examiner provided that the Veteran's depression interfered significantly with the Veteran's normal daily activities.  The Veteran reported a lack of motivation and feelings of alienation from his family.  The examiner noted that the Veteran continued to report passive suicidal ideation, but denied ever making a plan, or the intent to act on any plan.  The Veteran reported the use of marijuana to help cope with his depressed mood and chronic pain.  The Veteran also reported being unemployed since 2008 due to his physical condition and his attitude.  At this time, the Veteran stated that he had difficulty getting along with others significantly impacted his employment.  The examiner noted that this was inconsistent with the Veteran's reports in July 2009 VA examination and could not account for the differences between the two accounts.  However, the examiner provided that the Veteran's poor motivation, significant irritability and difficulty controlling his anger negatively impacted his ability to function in a work environment.  The examiner also noted that Veteran reported that complications with hips, back and knee, including chronic pain also hampered the Veteran's ability to function in a work environment.  The examiner noted that the Veteran's symptoms did interfere with his social relationships and functioning, and the Veteran described significant interpersonal difficulties.  At that time, the Veteran reported to frequent arguments with his wife of 40 years.  The examiner also provided that the Veteran's marijuana use exacerbated his already strained relationship with his family.  There was no serious impairment of thought process or communication.  The examiner observed the Veteran to be, "somewhat disheveled manner," and unshaved.  There were no signs of any delusion or hallucinations.  Judgement and reasoning were adequate.  The Veteran's memory and concentration were grossly intact.  His mood was depressed with significant irritability.  The examiner noted that the Veteran's speech content was notable for anger at others who had disappointed him and others that do not care about him.  The Veteran reported passive suicidal ideation at times, but denied plan or intent.  The Veteran also denied homicidal ideation.  The examiner noted that the Veteran had no motivation to maintain his personal hygiene, or to help out around the house, which resulted in conflict with his wife and children.  The examiner assigned a GAF score of 48 based on symptoms and impairment in functioning.  Finally, the examine provided that the Veteran was capable of managing his VA benefits and was noted to be aware of bills and took care of those regularly at this time.  

VA mental health outpatient notes from July 2013 to October 2013, provided that the Veteran reported that his mood was, "all right," and that he typically sleeps 6 hours nightly.  The Veteran provided that he thinks about death, "as a quiet end."  The examiners noted that peripheral visions and feelings of suspiciousness have decreased with medication.  The Veteran reported being active with the American Legion and stated that it is helpful for him to "get out of the house."  Thought process was clear and linear, but though content was pessimistic and angry.  The notes also provided that the Veteran's mood was improving with current medications.  

VA mental health outpatient notes from January 2014, April 2014, and July 2014 detailed a worsening in symptoms due to his wife, daughter, and grandchild suffering injuries in a motor vehicle accident.  Specifically, the Veteran provided that the aforementioned motor vehicle accident caused financial distress for his family and increased the anxiety level of the Veteran.  The Veteran felt "short tempered" at times with his family.  The Veteran reported increased episodes of road rage when driving.  The examiners noted that peripheral vision and feelings of suspiciousness have decreased with medication.  The Veteran reported still being active with the American Legion and held the office of vice commander.  The Veteran denied suicidal or homicidal ideation, intent, or plan.  Thought process was clear and linear with a congruent affect.  The Veteran's mood was noted to be stable due to medications.  Additionally, medications also impacted the frequency of delusions, illusions, and hallucinations, as the Veteran reported that such episodes decreased with medication.   

The Board finds that staged ratings are warranted in this matter.  Based on the foregoing evidence, the Board asserts that a disability rating in excess of 50 percent is not warranted for the period before May, 2, 2011.  However, a disability rating in excess of 50 percent is warranted for the period between May 2, 2011 and October 22, 2014.  

During the period prior to May 2, 2011, the Veteran reported such ongoing symptoms as depressed mood, anxiety, rage, irritability, the inability to concentrate, mild memory impairment, and antisocial behavior.  The Board also acknowledges that the Veteran's depression caused some level of difficulty in social interactions due to irritability and temperament issues, however the Veteran denied any employment issues due to his depression or anxiety.  The Veteran provided that he was never reprimanded, terminated, or quit due to a bad attitude.  Upon examination, the Veteran was appropriately dressed, and oriented in all three spheres.  The examiner assigned a GAF score of 52.  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The Veteran did not exhibit suicidal/homicidal ideations; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships to justify an increased rating.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

Therefore, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating for the period before May 2, 2011 is not warranted.  

Upon reviewing the collective psychiatric reports and considering the frequency, severity, and duration of the Veteran's symptoms for the period of May 2, 2011 to October 22, 2014, the Board finds that a disability rating of 100 percent is warranted.  

During the period prior between May 2, 2011 to October 22, 2014, the Veteran reported such ongoing symptoms as depressed mood, significant interference with daily activities, chronic sleep impairment, anhedonia, poor concentration, anxiety, neglect of physical appearance and hygiene, rage, irritability, the inability to concentrate, antisocial behavior, peripheral visions, suspiciousness, passive suicidal ideation, impaired impulse control, low levels of motivation, and difficulty adjusting to stressful situations.  The May 2011 VA examiner opined that the Veteran's depression and associated symptoms result in significant interpersonal difficulties and would negatively impact his ability to function in a work environment.  The Board notes that the aforementioned symptoms and findings are properly embodied in the criteria for a 100 percent disability rating.  

The Veteran has been unemployed since October 2008.  The Board notes that the Veteran's report of issues interacting with individuals at work in his May 2011VA examination is inconsistent with the reports of no issues related to his depression in the July 2009 VA examination.  However, the May 2011 VA examiner noted the inconsistency, but also provided that the Veteran's symptomology at that time would negatively impact the Veteran's ability to function in a work environment.  

The Board notes that the Veteran's condition improved with medications during this period, however the Veteran still suffered from peripheral visions, angry feeling, and feelings of suspiciousness.  The Veteran's symptoms worsened with the added stress brought on by the motor vehicle accident that injured his family members.  

The Veteran received a GAF score of 48, which indicates serious symptoms or any serious impairment in social, occupational, or school functioning.  However, a GAF score is only one component of a Veteran's disability picture. As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with a disability rating of 100 percent.  

The Board acknowledges the Veteran's lay statements, specifically his statements at his November 2011 Board hearing.  The Veteran reported low energy levels, lack of motivation, and strained relationship with family members due to his depression and associated symptoms.  The Veteran discussed the impact of his depression on his employability during the hearing.  The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his depression.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In light of the above, the preponderance of the evidence is in favor of an increased rating to 100 percent disabling for the period of May 2, 2011 to October 22, 2014.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

3.  TDIU

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations.  38 C.F.R. § 4.16 (b).  In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

The Veteran is only service connected for depression, NOS with anxiety, rated at 50 percent, prior to May 2, 2011.  As discussed in the previous section, the Board has ruled that the Veteran is entitled to a disability rating of 100 percent, for the period after May 2, 2011, thus entitlement to a TDIU will only consider the period before May 2, 2011.  For the period before May 2, 2011, the Veteran combined disability rating was 50 percent.   As such, the Veteran is not schedularly entitled to a TDIU.  See 38 C.F.R. § 4.16.  However, the Board must consider whether referral to the Director for extraschedular consideration is warranted

The question for the Board is whether the Veteran' service connected depression, NOS with anxiety rendered the Veteran unable to obtain and maintain any form of substantially gainful employment consistent with his education and occupational experience.  

Records provided from the Social Security Administration (SSA) indicate that Veteran was employed as a millwright in the construction business from 1968 to 2008.  The SSA records also provided that the highest grade of school completed was 2 years of college.  The Board notes that the Veteran's claim for SSA benefits was predominantly based upon low back pain, knee pain, and degenerative joint disease.  To that end, the Veteran was granted SSA benefits in September 2009 and the Veteran's disorder of the back (discogenic and degenerative joint disease) and hypertension.  

In the July 2009 VA examination, the Veteran denied any particular problems getting along with coworkers.  The Veteran was never terminated or quit due to a bad attitude, nor was he reprimanded for such.  Moreover, the Veteran provided that he never missed anytime from work due to any emotional problems.  The Veteran also provided that his depression or anxiety never impacted his ability to work.  The Veteran stated that he was terminated from his last position due to lack of ability.  

In light of the above, the Board finds that the Veteran's service connected disability did not render him unable to secure and maintain substantial and gainful employment prior to May 2, 2011.  The July 2009 VA examination report provided that the Veteran denied any negative impact on his working ability due to his depression or anxiety.  Furthermore, the Veteran reported that he was never reprimanded, terminated, or quit due to attitude issues.  The Board acknowledges the Veteran's award of SSA benefits in September 2009, however SSA decisions are not binding on the Board.  Moreover, the SSA determination listed the other non-service connected conditions of a back disability and hypertension, as the reasons why the Veteran was unable to engage in substantial gainful activity.  The Board concludes that the Veteran's service-connected depression is not the only factor in the Veteran's unemployability.  Thus taken in combination, the Board finds that the Veteran's service-connected disability does not render the Veteran unable to secure and follow substantial gainful occupation, during the period prior to May 2, 2011.  

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case.  A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his service-connected disability on his employability are relevant considerations in determining entitlement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Additionally, the Veteran is credible with regard to his contentions.  However, in weighing the evidence, the Board affords more probative to the professional opinion of record which provided extensive support for their findings and took into account the whole disability and occupational landscape.

Based on the foregoing, the Board finds the evidence has not shown that he would be unable to obtain and maintain employment based solely on his service-connected disability, prior to May 2, 2011.  The appeal is denied.


ORDER

Prior to May 2, 2011, a disability rating greater than 50 percent for service-connected depression NOS with anxiety is denied.  

From May 2, 2011 to October 22, 2014, a disability rating of 100 percent for service 

connected depression NOS with anxiety is granted.  

Entitlement to TDIU, prior to May 2, 2011, is denied.  




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


